Opinion by
Keefe, J.
It was stipulated that the Pecorino Sardo cheese and Provolone cheese are similar in all material respects to the merchandise passed upon in Abstracts 42146 and 42309, which records were incorporated herein. In accordance with stipulation and following the decisions cited the court held that an allowance of 2)4 percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of inedible coverings on the outside of the cheese. The protest was sustained to this extent.